Citation Nr: 1636176	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Air Force from April 1957 to January 1977 to include service in the Republic of Vietnam.  He died in September 2010, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) VA Pension Center in Philadelphia, Pennsylvania.  

In April 2015, the Board remanded the claim for a VA opinion on whether the Veteran's cause of death was related to his conceded exposure to herbicides in service, to include Agent Orange.  The case has been returned to the Board for appellate review.  

In November 2010, the appellant submitted an application for burial benefits.  In correspondence dated April 2012, the RO notified the appellant that the claim was lost and requested that she resubmit the claim and supporting documentation which the appellant, through her representative, submitted on April 30, 2012.  To date, the claim for burial benefits has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, it must be referred back to the AOJ for initial consideration.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary before a decision can be rendered on the merits of the claim for entitlement to service connection for the cause of the Veteran's death.

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2015).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service or, in the alternative, is secondary to another service-connected disability. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304, 3.310.

In this case, the Veteran died in September 2010.  According to his death certificate, the immediate cause of death was hepatocellular carcinoma (HCC).  No underlying causes of death were provided.  At the time of his death, the Veteran was service connected for diabetes mellitus, type II.  It is the appellant's contention that the Veteran's HCC was the result of his exposure to Agent Orange while serving in the Republic of Vietnam.  In support of her claim, the appellant submitted an October 2010 opinion from Dr. P. N. who stated the Veteran's cancer was more likely than not caused by his exposure to Agent Orange during his time in Vietnam.  No rationale was provided for the opinion.  

A February 2016 VA examination report reflects that the examiner opined that it was less likely as not the Veteran's HCC was incurred in or caused by an in-service injury, event, or illness.  Part of the rationale provided stated that the cause of the Veteran's death, HCC, is not one of the presumptive Agent Orange diseases.  No other rationale was provided on the issue of whether the Veteran's HCC was caused by or related to the conceded in-service exposure to herbicides, to include Agent Orange.  The Board notes that while presumption is one way for a claimant to obtain service connection, if the presumption doesn't apply an opinion is still required based on a direct service connection basis.  As it is still unclear whether the Veteran's HCC, the cause of his death, is related to in-service exposure to herbicides to include Agent Orange, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file, to include a copy of this remand, to the February 2016 VA examiner for an addendum opinion for the Veteran's cause of death.  If the examiner who drafted the February 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  

Following a review of the claims file, the reviewing examiner is requested to provide the following:

Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatocellular carcinoma (HSS) was of service onset or otherwise related to service, to include conceded exposure to herbicides in service, to include Agent Orange.  

The examiner is advised that an opinion for direct service connection is required despite the fact that HCC is not a presumptive condition for service connection due to herbicide exposure.  

The examiner should discuss the medical evidence submitted by the appellant and the Veteran.

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer any question without resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

2.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

